Citation Nr: 1103668	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-37 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for bladder cancer, 
including due to exposure to ionizing radiation.

2. Entitlement to service connection for colon cancer, including 
due to exposure to ionizing radiation.

3. Entitlement to service connection for skin cancer, including 
due to exposure to the sun and/or ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1943 to May 1946.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction of the case was subsequently 
transferred to the RO in St. Paul, Minnesota.  This case was 
previously before the Board in June 2010 and remanded for 
additional development.  For the reasons discussed below, the 
Board finds that there has been substantial compliance with the 
mandates of the June 2010 remand and will proceed to adjudicate 
the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002). 

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1. There has been no demonstration by competent medical or 
competent and credible lay evidence that the appellant's bladder 
cancer is related to service, to include exposure to ionizing 
radiation.  

2. There has been no demonstration by competent medical or 
competent and credible lay evidence that the appellant's colon 
cancer is related to service, to include exposure to ionizing 
radiation.  

3. There has been no demonstration by competent medical or 
competent and credible lay evidence that the appellant's skin 
cancer is related to service, to include exposure to the sun 
and/or ionizing radiation.  


CONCLUSIONS OF LAW

1. Bladder cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002) & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2010).  
 
2. Colon cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002) & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2010).  

3. Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002) & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in April 2008 fully satisfied the duty to notify 
provisions, including notice specific to claims for service 
connection due to radiation exposure.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  If VA provides 
a claimant with an examination in accordance with the duty to 
assist, the examination must be adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  The probative value of a medical 
opinion is derived from a factually accurate, fully articulated, 
and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

The appellant was afforded a September 2008 medical examination 
to obtain an opinion as to whether the appellant's skin cancer 
was the result of service.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The claims 
file was reviewed.  The examiner laid a factual foundation for 
the conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. 
App. at 304.  

Although the appellant was not afforded a medical examination to 
determine whether the appellant's bladder cancer and colon cancer 
were the result of service, the Board concludes an examination is 
not needed.  An August 2010 letter from the Defense Threat 
Reduction Agency reflects that the appellant had no potential for 
exposure to radiation from the strategic bombing of Hiroshima or 
Nagasaki.  There is no evidence of in-service incurrence of 
bladder cancer or colon cancer or of a nexus between bladder 
cancer or colon cancer and service.  Thus, an examination is not 
required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases will be presumed to have been incurred 
or aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.  If there is no evidence of a 
chronic condition during service, or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
See 38 C.F.R. § 3.303(b).   
 
Radiation Exposure Service connection for a disability which is 
claimed to be attributable to radiation exposure during service 
can be accomplished in three different ways.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996); affirmed at 120 F.3d 1239 (Fed. Cir. 
1997).   
 
First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  A 
'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) 
as a veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  'Radiation-risk activity' is defined to 
mean onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946; or the Veteran's presence at certain 
specified additional locations.  See 38 C.F.R. § 3.309(d)(3).  
 
In applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  The 
presumptively service-connected diseases specific to radiation-
exposed veterans are the following: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary gland, cancer of the urinary tract, 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the 
brain, cancer of the colon, cancer of the lung and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).  
 
The second avenue of recovery is found under 38 C.F.R. 
§ 3.311(b)(2).  This provision provides that certain listed 
'radiogenic' diseases found 5 years or more after service in an 
ionizing-radiation-exposed veteran may be service connected if 
the VA Undersecretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  When it has been determined that: (1) 
a veteran has been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, the 
occupation of Hiroshima or Nagasaki, Japan, from September 1945 
until July 1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) the 
disease first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 3.311(c).  
When such a claim is forwarded for review, the VA Undersecretary 
for Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from the 
VA Undersecretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is at least as 
likely as not that the disease resulted from in-service radiation 
exposure or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 C.F.R. 
§ 3.311(c)(1).    
 
Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any 
other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also 
considered a radiogenic disease where competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease is received.  See 38 C.F.R. § 3.311(b)(4).   
 
Finally, there is a third avenue of recovery in this case.  The 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 
2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   



III. Analysis

Bladder Cancer

The appellant contends that he is entitled to service connection 
for bladder cancer, including due to exposure to ionizing 
radiation.  In his November 2007 claim, the appellant 
specifically asserts that he was exposed to ionizing radiation 
while he was stationed abroad the USS Guam, which patrolled the 
Sea of Japan when the atomic bombs were dropped on Hiroshima and 
Nagasaki, Japan, during World War II.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Cancer of the urinary tract, which would include bladder cancer, 
is one of the diseases that is presumptively service-connected 
under 38 C.F.R. § 3.309(d).  However, in order to establish 
service connection under this regulation, the appellant must also 
demonstrate that he participated in a radiation-risk activity. As 
noted above, 'radiation risk activity' is defined as onsite 
participation in a test 

'Radiation-risk activity' is defined to mean onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, 
by United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of the United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945, through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(ii).   
 
The appellant does not assert, and the evidence does not show, 
that he had official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan during the relevant 
time period.  Official military records only place him aboard the 
USS Guam, which was anchored in Okinawa the day after the 
detonation in Hiroshima and remained there during the next 
detonation in Nagasaki.  See October 2008 letter from Defense 
Threat Reduction Agency (DTRA).  Consequently, as determined by 
the RO, presumptive service connection under 38 C.F.R. § 3.309(d) 
for bladder cancer may not be granted.

Bladder cancer is listed as a radiogenic disease in 38 C.F.R. § 
3.311, and VA treatment records confirm that the appellant's 
bladder cancer was manifest more than five years after his 
claimed exposure.  A November 1968 VA treatment record reflects 
that the appellant had a history of recurrent bladder tumors 
since 1963.  Thus, the appellant's bladder cancer satisfies two 
of the three elements required for service connection under 38 
C.F.R. 3.311.  

The final element of 38 C.F.R. § 3.311 requires that the 
appellant has been exposed to ionizing radiation as a result of 
participation in the occupation of Hiroshima or Nagasaki, Japan, 
from September 1945 to July 1946, or other activities as claimed.  
Here, the appellant has asserted that he was exposed to ionizing 
radiation while serving aboard the USS Guam, which was stationed 
in Japan during the atomic detonations in Hiroshima and Nagasaki 
in August 1945.  In an October 2008 letter, the Defense Threat 
Reduction Agency confirmed that the appellant served aboard this 
ship, which was anchored at Okinawa the day after the detonation 
in Hiroshima, and remained there during the detonation over 
Nagasaki.  In accordance with the Board's June 2010 remand, the 
case was again referred to the Defense Threat Reduction Agency 
for a dose estimate based on the appellant's location during the 
detonations.  An August 2010 letter from the Defense Threat 
Reduction Agency reflects that a scientific radiation dose 
assessment report for American troops occupying cities outside 
Hiroshima and Nagasaki indicates that the appellant, because of 
his location at Buckner Bay, Okinawa, had no potential for 
exposure to radiation from the strategic bombing of Hiroshima or 
Nagasaki.  Thus, as the appellant was not exposed to radiation 
from the bombings of Hiroshima and Nagasaki, there is no need to 
refer the claim for the Under Secretary for benefits for further 
consideration under 38 C.F.R. § 3.311.  Thus, the appellant is 
not entitled to service connection for bladder cancer under 
38 C.F.R. § 3.311.    

Finally, the Board has considered whether the appellant is 
entitled to service connection for bladder cancer based on direct 
causation.  There is no evidence that the appellant had bladder 
cancer in service.  His April 1943 examination upon entry into 
service indicated his genito-urinary system was normal.  There is 
no evidence in the appellant's service treatment records that he 
was diagnosed with bladder cancer while in service or that he had 
any bladder complaints.  The appellant's May 1946 discharge 
examination report indicates that his genito-urinary system was 
normal.  The appellant separated from service in May 1946.  As 
noted above, a November 1968 VA treatment record reflects that 
the appellant had experienced recurring bladder tumors since 
1963, 17 years after separation from service.  There is no 
evidence of record, other than the appellant's statements, 
linking the bladder cancer to service.  

Although a lay person may be competent to report the etiology of 
a disability, bladder cancer is not, in the Board's opinion, the 
type of disorder which is susceptible to lay opinion concerning 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Board finds that the appellant's contention that 
bladder cancer is related to exposure to radiation in service is 
not credible, as the evidence demonstrates that he had no 
potential exposure to radiation in service.  

In sum, the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for bladder 
cancer.  There is no evidence of a nexus between the appellant's 
bladder cancer and service, or that the appellant had bladder 
cancer prior to 1963, 17 years after separation from service.  
Consequently, the benefit-of-the-doubt rule is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Colon Cancer

The appellant contends that he is entitled to service connection 
for colon cancer, including due to exposure to ionizing 
radiation.  For the reasons that follow, the Board concludes that 
service connection is not warranted.

Colon cancer is one of the diseases that is presumptively 
service-connected under 38 C.F.R. § 3.309(d).  However, in order 
to establish service connection under this regulation, the 
appellant must also demonstrate that he participated in a 
radiation-risk activity. As discussed above, the appellant does 
not assert, and the evidence does not show, that he had official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, during the relevant time period.  
Consequently, as determined by the RO, presumptive service 
connection under 38 C.F.R. § 3.309(d) for colon cancer may not be 
granted.

The Board has considered whether the appellant is entitled to 
service connection under 38 C.F.R. § 3.311.  Colon cancer is 
listed as a radiogenic disease in 38 C.F.R. § 3.311, and VA 
treatment records confirm that the appellant's bladder cancer was 
manifest more than five years after his claimed exposure.  A 
November 1977 VA treatment record reflects that a biopsy of the 
colon indicated that the appellant had adenocarcinoma, moderately 
differentiated.  Thus, the appellant's colon cancer satisfies two 
of the three elements required for service connection under 38 
C.F.R. 3.311.  

The final element of 38 C.F.R. § 3.311 requires that the 
appellant has been exposed to ionizing radiation as a result of 
participation in the occupation of Hiroshima or Nagasaki, Japan, 
from September 1945 to July 1946, or other activities as claimed.  
As discussed above, an August 2010 letter from the Defense Threat 
Reduction Agency reflects that the appellant, because of his 
location at Buckner Bay, Okinawa, had no potential for exposure 
to radiation from the strategic bombing of Hiroshima or Nagasaki.  
As the appellant was not exposed to radiation from the bombings 
of Hiroshima and Nagasaki, there is no need to refer the claim 
for the Under Secretary for benefits for further consideration 
under 38 C.F.R. § 3.311.  Thus, the appellant is not entitled to 
service connection for colon cancer under 38 C.F.R. § 3.311.    

Finally, the Board has considered whether the appellant is 
entitled to service connection for colon cancer based on direct 
causation.  His April 1943 examination upon entry into service 
did not note any colon problems.  There is no evidence in the 
appellant's service treatment records that he was diagnosed with 
colon cancer while in service or that he had any complaints 
relating to his colon.  The appellant's May 1946 discharge 
examination report indicated his genito-urinary system was normal 
and the appellant did not have hemorrhoids.  As noted above, a 
November 1977 VA treatment record reflects that the appellant had 
colon cancer, more than thirty years after separation from 
service.  There is no evidence that the appellant had colon 
cancer prior to November 1977.  There is also no evidence, other 
than the appellant's contention, that his colon cancer is related 
to service.

Although a lay person may be competent to report the etiology of 
a disability, colon cancer is not, in the Board's opinion, the 
type of disorder which is susceptible to lay opinion concerning 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Additionally, the Board finds that the appellant's 
contention that colon cancer is related to exposure to radiation 
in service is not credible, as the evidence demonstrates that he 
had no potential exposure to radiation in service.  

In sum, the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for colon 
cancer.  There is no evidence of a nexus between colon cancer and 
service or that the appellant had colon cancer prior to November 
1977.  Consequently, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Skin Cancer

The appellant contends that he has skin cancer as a result of 
service.  Skin cancer is not included in the list of diseases 
that are presumptively service-connected under 38 C.F.R. § 
3.309(d).  Moreover, as discussed above, the evidence does not 
demonstrate that the appellant participated in a radiation-risk 
activity.  Therefore, the appellant is not entitled to 
presumptive service connection under 38 U.S.C.A. § 1112 and 38 
C.F.R. § 3.309(d).  

Skin cancer is listed as a radiogenic disease in 38 C.F.R. § 
3.311.  VA treatment records confirm that the appellant's skin 
cancer manifested more than five years after his service in 
Japan.  As discussed above, an August 2010 letter from the 
Defense Threat Reduction Agency reflects that the appellant, 
because of his location at Buckner Bay, Okinawa, had no potential 
for exposure to radiation from the strategic bombing of Hiroshima 
or Nagasaki.  As the appellant was not exposed to radiation from 
the bombings of Hiroshima and Nagasaki, there is no need to refer 
the claim for the Under Secretary for benefits for further 
consideration under 38 C.F.R. § 3.311.  Thus, the appellant is 
not entitled to service connection for skin cancer under 
38 C.F.R. § 3.311.    

Finally, the Board has considered whether the appellant is 
entitled to service connection for skin cancer on a direct-
incurrence basis.  The appellant's April 1943 examination upon 
entry into service indicated his skin and glands were normal.  
April 1946 service treatment records reflect that he appellant 
had a diagnosis of dermatitis, venenata.  An April 1946 service 
treatment record reflects that the appellant noticed an itching 
rash over his head which spread over his entire face.  Another 
April 1946 service treatment record indicates that the patient 
was treated with penicillin paste and ultra violet radiation.  
Physical examination reflected that the entire surface of the 
appellant's face was covered with dry crusted lesions which were 
on an erythematous base.  These lesions extended down over the 
neck and there were a few dry erythematous round lesions on the 
left wrist.  A paste and boric acid was applied to the affected 
areas.  A May 1946 service treatment record reflects that he 
appellant was well and returned to duty.  The appellant's May 
1946 examination upon separation from service does not reflect 
that he had any skin problems.     

The first evidence of skin cancer of record is an August 2007 VA 
treatment record which notes a diagnosis of possible skin cancer.   
A September 2007 VA treatment record reflects that a the 
appellant had left forearm melanoma.  The appellant reported that 
he first noted a pigmented lesion on his left dorsal forearm 
about three years ago.  A January 2008 VA treatment record 
reflects that the appellant had skin cancer on his left cheek, 
left forearm, and left wrist.    

The appellant was afforded a VA examination in September 2008 to 
determine whether his skin cancers were related to service.  The 
appellant told the VA examiner that he had sun exposure while 
shipboard during his military service.  He reported that he did 
not believe that he had any sun exposure either prior to joining 
the service or after service.  He reported that he was employed 
as a barber after service.  The report reflects that the 
appellant had several skin cancer removed.  He had a basal cell 
removed from the right upper back, squamous cell cancer of the 
left cheek, a squamous cell in situ cancer of the left wrist, 
basal cell cancer of the right side of the nose, and a melanoma 
on his left forearm.  On physical examination all of the scars 
were well healed and none of the scars were disfiguring.  

Based on his review of the evidence and claims file, the 
September 2008 VA examiner opined that it is less likely than not 
that the appellant's skin cancer is due to his sun exposure 
during the three years that he was in the service.  In his 
rationale, the VA examiner noted that the appellant is a fair-
skinned man of northern European descent.  The VA examiner noted 
that although the appellant stated that he had no sun exposure 
either before or after the service, this is unlikely to be the 
case.  His skin cancers are on areas which are commonly exposed 
to repetitive sun exposure and damage, including the upper back, 
cheek, nose, wrist and forearm.  The VA examiner stated that 
although the appellant had three years of sun exposure in the 
service, he has had nearly 80 years of sun exposure before and 
after service.  Even five minutes a day of sun exposure, such as 
would be easily achieved by walking to and from a car while at 
work, would equal almost one-half hour of sun exposure in an 
average work week.  In addition, the VA examiner noted that 
exposure is likely to occur for adults while running errands, 
during yard work, or outdoor sports.  The VA examiner stated that 
sun damage incurred in childhood is an important cause of later 
skin cancer.  The Board finds the September 2008 VA examination 
report to be highly probative as it was based on a physical 
examination and review of the claims folder, and the VA examiner 
provide a thorough rationale for the opinion.

The appellant has contended that his skin cancer is related to 
service.  Although a lay person may be competent to report the 
etiology of a disability, skin cancer is not the type of disorder 
which is susceptible to lay opinion concerning etiology.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if 
the appellant were competent to provide an opinion as to the 
etiology of a disorder which is typically confirmed by a medical 
professional, the Board finds that the probative value of any 
such opinion is outweighed by that of the September 2008 VA 
examiner, who has education, training and experience in 
evaluating the etiology of skin cancer.  The VA examiner reviewed 
the appellant's claims folder and opined that it was less likely 
than not that the appellant's skin cancer was related to sun 
exposure in service.  In regard to the appellant's contention 
that he has skin cancer as a result of exposure to ionizing 
radiation in service, as noted above, there is no evidence that 
the appellant was exposed to ionizing radiation in service.  

The appellant's service treatment records reflect that he had 
dermatitis, venenata in service.  The appellant has not asserted 
that his skin cancer was related to the dermatitis, venenata, in 
service, and there is no evidence of record supporting a nexus 
between the dermatitis and skin cancer.   The appellant's 
examination upon separation from service did not indicate he had 
any skin complaints or defects.

In sum, the Board finds that the preponderance of the evidence is 
against the appellant's claim that for service connection for 
skin cancer.  Consequently, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).    


ORDER

Entitlement to service connection for bladder cancer, including 
due to exposure to ionizing radiation, is denied.

Entitlement to service connection for colon cancer, including due 
to exposure to ionizing radiation, is denied.

Entitlement to service connection for skin cancer, including due 
to exposure to the sun and/or ionizing radiation, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


